In an action to recover damages for personal injuries, the defendants CTXLambie a/k/a CTX, Inc./Frank Lambie, Inc., and Christopher J. Del Grosso appeal from an order of the Supreme Court, Kings County (Rappaport, J.), dated June 14, 1996, which granted the plaintiff s motion for partial summary judgment on the issue of liability.
Ordered that the order is affirmed, with costs.
The plaintiff Ralph Jermin was crossing a street when he was struck by a truck driven by the defendant Christopher J. Del Grosso. There is no dispute that Jermin was walking within the crosswalk and that the light was in his favor. The defendant driver admitted at his deposition, and to a police officer, that he was traveling too close behind the truck in front of him and did not realize that the light governing his truck’s movement had changed to red.
The evidence submitted by the plaintiff was sufficient to establish his entitlement to summary judgment on the issue of liability (see, e.g., Jacobs v Schleicher, 124 AD2d 785; Zabusky v Cochran, 234 AD2d 532; cf., Thoma v Ronai, 82 NY2d 736), and the appellants failed to present any evidence in admissible form sufficient to raise a triable issue of fact with respect to their claim that the plaintiff pedestrian was negligent. Accordingly, the Supreme Court properly granted the plaintiffs motion (see, Zabusky v Cochran, supra). Mangano, P. J., Bracken, Rosenblatt and Miller, JJ., concur.